               Case 19-10573-KG         Doc 32     Filed 05/06/19     Page 1 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF DELAWARE

In Re: CommuniClique, Inc                            Chapter 7 (Involuntary Petition)

                                                     Case No. 19-10573-KG

               Debtor(s)

                       DEBTOR COMMUNICLIQUE’S RESPONSE TO

            THE COURT’S SUA SPONTE MOTION TO TRANSFER VENUE TO

 THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF CALIFORNIA

       COMES NOW, the Communiclique, Inc., the Debtor in the above captioned involuntary

bankruptcy case (hereinafter “Debtor”) by and through its undersigned counsel, does hereby

express its support of the United States Bankruptcy Court for the Distrct of Delaware’s

(hereinafter “Delaware Court”) sua sponte motion seeking to transfer venue of the above

captioned bankruptcy case to the United States Bankruptcy Court for the Central District of

California, Los Angeles Division (hereinafter “California Court”). In support of granting the

Court’s motion Debtor states the following:


                                        BACKGROUND

   Communiclique, Inc. is a Delaware corporation engaged in providing business

communications whose principle business operations are located in Los Angeles California. On

or about March 15, 2019, a group of alleged creditors (hereinafter “Petitioning Creditors”), filed

a Petition with the Delaware Court seeking to involuntarily place the Debtor in Chapter 7

Bankruptcy (hereinafter “Petition”). To date, no Chapter 7 Trustee has been appointed.

       The Petitioners employed first class postage as their means for serving Debtor. Per the

Fed R. Bk. P., a Debtor must respond to a petition seeking to place an alleged debtor in
                Case 19-10573-KG         Doc 32     Filed 05/06/19     Page 2 of 9



involuntary bankruptcy within 21 days of the petition being forwarded. Debtor received notice

of the Involuntary Bankruptcy filing on April 2, 2019, Six (6) days prior to the deadline to file a

response to the Petition. On April 2, 2019, Debtor’s California counsel contacted counsel for the

Petitioning Creditors requesting an extension of time to file this response. Through counsel

Petitioning Creditors agreed to a Four (4) day extension, extending the deadline to file an answer

to April 12, 2019. On or about April 12, 2019, Debtor, through local counsel filed a motion

seeking to extend the deadline to file a response, and a motion seeking expedited scheduling of

the motion to extend. This court granted Debtor’s motion for expedited scheduling and at

hearing held at 2:00 PM, April 25, 2019 (hereinafter the “April 25, Hearing”), granted Debtor’s

motion to extend ordering Debtor to file its answer to the involuntary petition at or before to 4:00

PM, April 29, 2019. Debtor timely filed its answer subsequently amending its answer on May 5,

2019.

         During the April 25, Hearing the court sua sponte moved to change the venue of the

above captioned involuntary bankruptcy case to “California” (hereinafter “sua sponte Motion”)

presumably to United States Bankruptcy Court for the Central District of California, Los Angeles

Division (hereinafter “California Court”). After the April 25, Hearing, the Delaware Court

issued a written order stating that assuming the Debtor met the April 29, 2019, deadline to file its

answer, written submissions on the Sua Sponte Motion are due at 4:00 PM, May 6, 2009, with

hearing on the Sua Sponte Motion is scheduled for 10:00 AM on May 9, 2019.

         This is the Debtor’s written submission supporting the Delaware Court’s Sua Sponte

Motion to change the venue of the above captioned involuntary Bankrptcy Case to the California

Court.
                Case 19-10573-KG          Doc 32     Filed 05/06/19     Page 3 of 9



  THE DELAWARE COURT’S SUA SPONTE MOTION TO CHANGING THE VENUE OF
   THE ABOVE CAPTIONED INVOLUNTRY BANKRUPTCY CASE IS WITHIN THE
    AUTHORITY OF THE COURT AND SERVES THE INTEREST OF JUSTICE AND
            CONVENIENCE FOR THE PARTIES AND WITNESSES

       A. THE COURT MAY SUA SPONTE MOVE TO CHANGE THE VENUE OF A
          CASE

       A Banktupcy Court may change the venue of a core proceeding in bankruptcy case to any

other district or division where the case may have been brought when the the change of venue is

in the interest of Justice and convenience to the parties and the witnesses. The court may initiate

such a change of venue sua sponte and need not depend upon a motion, stipulation or consent of

the parties. Sultan v. JP Morgan Chase Bank, N.A., 575 B.R. 609, 616 (Bankr. Del. 2017) citing

Robinson v. Town of Madison, 752 F. Supp. 842, 846 (N.D. Ill. 1990) and 28 U.S.C. §1404(a)

       A core proceeding is defined by 28 U.S.C. §157(b)(2) as matters concerning the

administration of the estate, and has been interpreted as a proceeding that invokes a substantive

right provided by title 11. IN Re: Resorts Intern., Inc., 3.72 F. 3d 154, 162-63 (3d. Cir. 2004).

In the case at bar the court has sua sponte moved to transfer the entire case to the California

Bankruptcy Court. Transfer of an entire bakruptcy case as opposed to a proceeding ancillary to a

bankruptcy case, involves all the substantive rights affected under a Title 11., case including but

not limited to the administering assets, granting a discharge among other rights and remedies that

could only arise in the context of a bankruptcy. As such there can be no dispute that a court is

moving to chage the venue of “core proceeding.”

       B. THE CALIFORNIA BANKRUPRCY COURT IS AN APPROPRIATE VENUE
          FOR THE ABOVE CAPTIONED CASE

       Per 28 U.S.C. §1408, a bankruptcy case may properly be brought in the distict where the

subject of the case is domiciled or has its principle place of business. The Debtor’s principle

offices, the majority of its employees, its relevant records and principle officers are all located in
                Case 19-10573-KG          Doc 32     Filed 05/06/19      Page 4 of 9



Los Angeles, California. As such, the Debtor’s principle place of business is Los Angeles

California. Therefore, while the Debtor is a Delaware chartered corporation, since its principle

offices place of business is Los Angeles, CA, the United States Bankruptcy Court for the Central

District of California is an appropriate venue for the above captioned involuntary bankruptcy

case.

        C.     IT IS IN THE INTEREST OF JUSTICE AND CONVENIENCE FOR THE
               PARTIES AND WITNESSES THAT THE VENUE OF THE ABOVE
               CAPTIONED INVOLUNTARY BANKRUPTCY PETITION BE
               TRANSFERRED TO CALIFORNIA

        As stated above a Banktupcy Court may change the venue of a core proceeding in

bankruptcy case to any other district or division where the case may have been brought when the

the change of venue is in the interest of Justice and convenience to the parties and the witnesses.

Sultan v. JP Morgan Chase Bank, N.A., 575 B.R. 616. To determining whether the interest of

justice and convenience to the parties and witnesses is served the court generally considers the

following eight (8) factors;

   (1) the location of the plaintiff and defendant;
  (2) the ease of access to the necessary proof;
  (3) the availability of subpoena power for the unwilling witnesses;
  (4) the expense related to obtaining willing witnesses;
  (5) the enforceability of any judgment rendered;
  (6) the ability to receive a fair trial;
  (7) the state's interest in having local controversies decided within its borders; and
  (8) the economics of the estate administration.

In re: REHOBOTH HOSPITALITY, LP, d/b/a LOGOS PLAZA HOTEL, (Case No. 11-12798

(KG), Bankr. Del, 2011).

        In the case at bar, as stated above the Debtor’s principle offices, the majority of its

employees, its relevant records and principle officers are all located in Los Angeles, California.

The only tie the Debtor has to Delaware and the Delaware Bankruptcy Court is that the Debtor’s
               Case 19-10573-KG         Doc 32     Filed 05/06/19     Page 5 of 9



corporate charter was issued in Delaware. Further, none of the Petitioning Creditors are

residents of Delaware, nor do they profess to have any significant contacts with Delaware. The

underlying debts that Petitioning Creditors rely on for standing to file the above captioned

involuntary bankruptcy petition are not from decisions issued by Delaware tribunals, nor did they

arise from Delaware transactions. Given that all of the parties hail from outside Delaware, and

that the overwhelming majority of materials evidence and witnesses necessary to prosecute any

bankrupty case involving the Debtor are located in Los Angeles CA, this factor weighs heavily in

favor of transfering venue to the California Bankruptcy Court.

       As stated above, all of the Debtor’s books, records and current employees are located in

Los Angeles, CA. While there may be relevant materials and necessary witnesses in states other

than California, none of these materials or witnesses for either the Debtor nor the Petitioning

Creditors are located in Delaware. Therefore, this factor also weighs in favor of transfering

venue to the California Bankruptcy Court.

       Debtor’s principle officers, and current employees are located in Los Angeles California.

Should any of these individuals prove unwilling to testify, they are not within the subpoena

power of the Delaware Bankruptcy Court. While there may be some unwilling third party

witnesses that do not reside in either Delaware or California, the majority of the necessary

witnesses will be in California. Further, but more importantly, no witnesses necessary for either

Parties’ presentation of this case are located in Delaware. Therefore, both this factor also weigh

heavily in favor of transfering venue to the California Bankruptcy Court.

       As stated above, no witnesses necessary for the disposal of the above captioned

bankruptcy case whether said witness be for the Petitioning Creditors or the Debtor, willing or

otherwise is located in Delaware. As such, all witnesses will be required to incur travel, lodging
                Case 19-10573-KG         Doc 32     Filed 05/06/19     Page 6 of 9



and board expenses when appearing before either the Delaware Bankruptcy Court or the

California Bankruptcy Court. Therefore, there will be little or no difference in expense for

obtaining willing witnesses notwithstanding whether the case is disposed of before the Delaware

Bankrutpcy Court or the California Bankruptcy Court.

       As stated above, all of the Debtor’s books, records and current employees, the Debtor’s

principle officers and executives and assets are all currently located in Los Angeles, CA. None

of the Debtor’s assets, or personnel with authority to provide access to Debtor’s assets are

located in Delaware. Assuming, administration of an involuntary chapter 7 it would be much

less efficient, and much more difficult to administer a case where all the assets, records and

personnel are located in Los Angeles, CA from Delaware. Therefore, this factor also weighs

heavily in favor of transfering venue to the California Bankruptcy Court.

       Debtor’s posit that the California Bankruptcy Court is supremely competent to adjudicate

the above captioned bnkruptcy. Further, the Debtor’ posit that the California Bankruptcy court is

completely unbiased. As such, there is no reason to believe that either the Debtor or the

Petitioning Creditors would not be able to receive a full and fair adjudcation of their rights

before the California Bankruptcy Court. Therefore, this factor also weighs in favor of transfering

venue to the California Bankruptcy Court.

       Between California and Delaware, California holds the greater interest in having this

controversy decided within its borders. As stated above, the only connection this case has with

Delaware s that the Debtor in incorporated in Delaware. The debts owed to the Petitioning

Creditors are not the results of Delaware adjudications, nor transactions that took place in

Delaware. None of the Petitioning Creditors are residents of Delaware, nor do they profess to

have any significant contacts with Delaware. The Debtor’s principle place of business, principle
                Case 19-10573-KG          Doc 32     Filed 05/06/19     Page 7 of 9



offices, the majority of its employees, its relevant records and principle officers are all located in

Los Angeles, California. Given that all of the Petitioning Creditor’s hail from outside

California, and that the overwhelming majority of materials evidenc and witnesses necessary to

prosecute any bankrupty case involving the Debtor are located in Los Angeles CA, contrasted to

the fact that none of the Petitioning Creditors have any connection to Delaware, nor do the

underlying debts, the California Bankruptcy Court has a much greater interest in having this

matter decided within its jurisdiction than does the Delaware Bankruptcy Court. Therefore, this

factor weighs heavily in favor of transfering venue to the California Bankruptcy Court.

       The economics of estate administration favor transferring venue to the California

Bankrptcy Court. As stated in the paragraphs above, all of the people, records and assets

necessary for administrering an estate are located in Los Angeles CA. None of the materials or

matters germaine to the above captioned case are located in Delaware. Additionally, the above

captioned case is in its infancy, relief has not yet been granted, the Debtor has not submitted its

motion to dismiss, which are routinely filed in involuntary bankruptcies. The court has not yet

appointed trustee, so there is no risk of wasted resources and/or inefficiency due to a venue

change necessitating duplicative work. Lastly, there will be no concern that the Petitioning

Creditors will have to choose between the expense of maintaining their present representation as

out of town counsel, or choosing new counsel in the new venue. The Petitioning Creditors

present counsel has an office in Los Angeles said office is located less than Fifteen (15) miles

from the California Bankruptcy Court. As the resources necessary to adjudicate the case are

present in Los Angeles, and there will be essentially no resources wasted upon the case being

transferred from the Delaware Bankruptcy Court, this factor also weighs heavily in favor of

transfering venue to the California Bankruptcy Court.
                Case 19-10573-KG         Doc 32     Filed 05/06/19      Page 8 of 9



       Per the discussion in the paragraphs immediately above, applying the Eight (8) criteria

employed by the Delaware Bankruptcy Court to determine whether the interest of justice and

convenience to the parties and witnesses is served, it is apparent that all 8 factors show that the

interest of justice and convenience to the parties are best served by changing the venue of the

above captioned involuntary bankruptcy case to the United States Bankruptcy Court of the

Central District of California, Los Angeles Division.

       D. CONCLUSION

       A bankruptcy court may sua sponte move to change the venue of a core proceeding in a

bankrutpcy case if the change of venue will serve the interest of justice and the convenience to

the parties and witnesses. In determining the service of justice and the convenience to the parties

and witnesses bankruptcy court’s in Delaware consider 8 criteria. In the case at bar, the

involuntary bankruptcy petition is a core proceeding pursuant to 28 U.S.C. § 1408. Further,

when the facts and circumstances are aplied to the8 factors considered by the Delaware

Bankruptcy Court, all 8 factors indicate the interest of justice and convenience to the parties and

witnesses will be served by transfering venue of the above captioned involuntary bankruptcy to

the California Bankruptcy Court. Therefore, this court should exercise its discretion, and enter

the attached form order executing the courts sua sponte motion to transfer venue of the above

captioned involuntary bankruptcy to United States Bankruptcy Court of the Central District of

California, Los Angeles Division.
            Case 19-10573-KG   Doc 32   Filed 05/06/19      Page 9 of 9



                                  Respectfully submitted,

                                  /s/ Neil F. Dignon_________
                                  Neil F. Dignon, Esquire
                                  Bar Number 3625
                                  Attorney for the Limited Purpose of
                                  Responding to thi Motion
                                  Neil F. Dignon, Esquire, Attorney at Law
                                  20771 Professional Park Blvd
                                  Unit 1 2d Floor
                                  Georgetown, DE 19947
                                  Tel (302) 725-0288
                                  Fax (800) 494-8413
                                  Email: N.Dignon@neilfdignon.com
DATED: May 6, 2019
